HARDY, Judge.
This is one of four companion suits arising from the same accident and consolidated for purposes of trial and appeal. Plaintiff in this action was the driver of the truck involved in the accident, and seeks recovery of damages for personal injuries. From judgment in favor of defendants rejecting plaintiff’s demands he has appealed.
*134For tlie reasons assigned in the opinion of this Court in the case of Peninger v. New Amsterdam Casualty Company et al., 187 So.2d 128, which has this day been decided;
It is ordered, adjudged and decreed that the judgment appealed from be and it is affirmed at appellant’s cost.